UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JEROME ORTEZ THOMPSON, CIVIL ACTION NO. 1:19-CV-1462-P
Plaintiff
VERSUS JUDGE DRELL
AVOYELLES PARISH MAGISTRATE JUDGE PEREZ-MONTES
DETENTION CENTER, ET AL,
Defendants

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record, including the
objections filed by Plaintiff, having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint (ECF No. 1, 7) is hereby DENIED and
DISMISSED WITH PREJUDCE under §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

eG
THUS DONE AND SIGNED at Alexandria, Louisiana, this “day of March,

2020.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
